People ex rel. Adamson v Griffin (2019 NY Slip Op 08683)





People ex rel. Adamson v Griffin


2019 NY Slip Op 08683


Decided on December 4, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JOSEPH J. MALTESE
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2018-00202
 (Index No. 1966/17)

[*1]The People of the State of New York, ex rel. Alty Adamson, appellant,
vThomas Griffin, etc., respondent.


Alty Adamson, Stormville, NY, for appellant.
Letitia James, Attorney General, New York, NY (Andrew W. Amend and Amit R. Vora of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 70 for a writ of habeas corpus, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Christine A. Sproat, J.), dated November 22, 2017. The judgment, without a hearing, denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, without costs or disbursements.
The contentions raised by the petitioner in support of habeas corpus relief could have been raised on his direct appeal from the judgment of conviction or in a motion pursuant to CPL 440.10. Accordingly, we agree with the Supreme Court's determination that the requested relief was inappropriate (see People ex rel. Gladden v Griffin, 149 AD3d 859; People ex rel. Franza v Connolly, 140 AD3d 803). The court did not err in denying the defendant's request for the appointment of counsel, as the petitioner failed to make a prima facie showing of need for legal counsel (see People ex rel. Williams v La Vallee, 19 NY2d 238).
CHAMBERS, J.P., MALTESE, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court